DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
Claims 1-35, 37-38 have been cancelled.  Claims 39-53 have been added.  Claims 36, 39-53 are pending.  Claim 36 has been amended.  Claims 36, 39-53 are examined herein.
Applicant’s amendments and arguments have rendered the 103 rejection of the last Office Action moot, therefore hereby withdrawn.  
Claims 36, 39-53 are now in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Adorini Declaration under 37 CFR 1.132 filed 12/15/21 is sufficient to overcome the rejection of claims 1, 9-10, 14-15, 28, 35-38 based upon Evans et al. (US 
In the Adorini Declaration, Applicants have shown unexpected results in the form of synergy from the combination of the claimed FXR agonist (OCA) and bezafibrate when compared to the effects of either agent alone.
For example, "the combination of OCA and bezafibrate treatment showed significant improvement in fibrosis stage and in lobular inflammation, when compared to diet control after 12 weeks treatment", while "[t]reatment with either OCA or bezafibrate alone did not show significant improvement in these parameters after 12 weeks".  Similarly, "the combination of OCA and bezafibrate treatment showed significant improvement in steatosis score and NAFLD activity score", in contrast to treatment with either OCA alone or bezafibrate alone, which "did not show significant improvement in these parameters after either 6 or 12 weeks".  Also, "only the combination of OCA and bezafibrate significantly reduced hepatic collagen-3 compared to diet control after both 6 weeks and 12 weeks treatment".  Based on these significant beneficial effects, the Adorini Declaration indicates that the combination produced advantageous results that are unexpected in view Evans, Fiorucci, and Hotamisligil, alone or in combination. 
Based on at least the unexpectedly superior properties exhibited by the claimed invention, the instant claims are not obvious over Evans, Fiorucci, and Hotamisligil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627